Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  142917(69)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  BARBARA CONVERSE, Guardian and                                                                          David F. Viviano,
  Conservator of CATHERINE CURTIS,                                                                                    Justices
  a legally incapacitated person,
                Plaintiff-Appellant,
  v                                                                 SC: 142917
                                                                    COA: 293303
  AUTO CLUB GROUP INSURANCE,                                        Calhoun CC: 2005-004426-NO
  COMPANY
             Defendant-Appellee.
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 26,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
         d0225                                                                 Clerk